UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1254


KELVIN DEVAUGHN WATSON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:13-cv-00205-SAG)


Submitted:   November 25, 2014            Decided:   February 13, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcia E. Anderson, LAW OFFICE OF MARCIA E. ANDERSON, LLC, Mount
Airy, Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Alex S. Gordon, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Devaughn Watson appeals the magistrate judge’s order

upholding       the     Commissioner’s          denial      of   disability       insurance

benefits and supplemental security income. ∗                           Our review of the

Commissioner’s disability determination is limited to evaluating

whether the findings are supported by substantial evidence and

whether the correct law was applied.                        See Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005).                          “Substantial evidence is

such       relevant    evidence      as    a    reasonable       mind   might     accept    as

adequate to support a conclusion.” Id. (internal quotation marks

omitted).         We    do    not       reweigh      evidence     or    make    credibility

determinations in evaluating whether a decision is supported by

substantial       evidence;          “[w]here        conflicting        evidence       allows

reasonable       minds       to     differ      as    to    whether      a     claimant    is

disabled,”       we     defer      to     the     Commissioner’s        decision.          Id.

(internal quotation marks omitted).

       Against        this   framework,         we   have   thoroughly         reviewed    the

parties’       briefs,       the    administrative          record,      and     the    joint

appendix, and we discern no reversible error.                            Accordingly, we

affirm substantially on the reasoning of the magistrate judge.

Watson v. Colvin, No. 1:13–cv–00205–SAG (D. Md. Feb. 12, 2014).


       ∗
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2012).



                                                2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     3